DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “projection area of the inner air deflector along the thickness direction”, as required in claim 3; relative dimensions between the outlet size of the first hole section and inlet size of the second hole section, as required in claim 4; plane/planarity of the parting surface, as required in claim 6; relative dimensions between the inlet area of “one of the vent holes” and outlet area of “one of the vent holes”, as required by claim 9; and the included angle of one of the vent holes, central line of one of the vent holes, and horizontal plane, all when the inner air deflector is perpendicular to the air outlet direction, as required by claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Each of claims 10 and 11 say that the vent holes are arranged “sequentially”, which does not appear to make sense, as the vent holes are not otherwise numbered.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purpose of this examination, the limitation has been interpreted to mean that the height of the air deflector, when viewed in cross-section, is at least 70% of the height of the air outlet. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (WO 2017024637 A1, machine translation of parent case CN204901976U provided and referenced herein) in view of Lee et al. (Published U.S. Patent Application No. 20180313552).
Regarding claim 1, Sun (Fig. 1-7) teaches an air conditioner indoor unit comprising: 
a body (air conditioning indoor unit has a visible casing) including an air outlet (outlet 10); 
an outer air deflector (wind deflector 60) provided at the air outlet, and configured to open and close the air outlet (Pg. 5, “air conditioner indoor unit also includes a wind deflector 60, the wind guide plate 60 for blocking and opening the outlet 10”); and 
an inner air deflector (first scattered wind direction plate 20 and second scattered wind direction plate 30, also called the first plate 20 and second plate 30) located at an inner side of the outer air deflector (see Fig. 1), the inner air deflector including a plurality of vent holes penetrating the inner air deflector in a thickness direction of the inner air deflector (first vent holes 21 on plate 20 and second ventilation holes 31 on the second plate 30), and a total area of the plurality of vent holes being not smaller than 50% of a total area of the inner air deflector (Pg. 5, “bulk of the first plate 20 is set to air for the first slant holes scattered wind shielding plate 20 and out of the wind outlet 10…”).
It is not entirely clear in the translation of Sun that the total area of the plurality of vent holes is at least 50% of a total area of the inner air deflector.  However, it does seem that Sun likely teaches such a limitation, as it says that the “bulk of the first plate 20 is set to air for the first slant holes…”, which would mean that the majority (bulk, i.e. more than 50%) of the first plate 20 is able to pass through air via the first vent holes 21.  
Even if Sun does not teach this limitation, the limitation is merely a requirement for a known quality (the open area ratio; i.e., ratio of open area to covered area of a perforated plate) to be within an optimum range (at least 50%).  
It is well-known in the art that the open area ratio is a results-effective variable (see Lee, Para. 97, “distance D between the plurality of holes 210 may be about twice as long as a diameter d of each hole 210. The distance D may be a distance between the centers O of the plurality of holes 210. A ratio of the diameter d with respect to the distance D may be decided to increase the injection-moldability of the blade 200, while forming the maximum number of holes 210 in the blade 200”).  It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, the open area ratio has been clearly recognized as a results-effective variable.  
Furthermore, Lee discloses that it is desirable to decide the “ratio of the diameter d with respect to the distance D” (wherein D is the distance between the centers O of the holes) “to increase the injection-moldability of the blade 200, while forming the maximum number of holes 210 in the blade 200” (Para. 97, emphasis added).  This statement clearly discloses that a person having ordinary skill in the art would be motivated to maximize the open area ratio by seeking to increase the number of holes provided in the blade, further supporting the conclusion that, not only is such a ratio a results-effective variable, but also that it is well-known in the art to seek to maximize such a ratio.  Therefore, requiring a minimum ratio of 50% would be obvious to a person having ordinary skill in the art. 

Regarding claim 2, Sun in view of Lee teaches the indoor unit according to claim 1, wherein the total area of the inner air deflector is not smaller than 45% of a total area of the air outlet (Sun:  see Fig. 6-7 that the plate 20 extends substantially the entire width of the opening 10 up to the side wall 51, and plate 30 extends up to the notch left for rotating shaft 61; see Fig. 1 that the combination of plate 20 and plate 30 extends substantially the entire height of opening 10; taken together, it is evident that the inner air deflector provided by plate 20 and plate 30 would not be smaller than 45% of the total area of the air outlet).

Regarding claim 3, Sun in view of Lee teaches the indoor unit according to claim 1, wherein a projection area of the inner air deflector along the thickness direction of the inner air deflector is not smaller than 70% of a total area of the air outlet (Sun:  see Annotated Fig. A, the projection areas along the thickness direction are compared, wherein p.1/p.2=0.798=79.8%).


    PNG
    media_image1.png
    364
    654
    media_image1.png
    Greyscale

Annotated Fig. A

Regarding claim 4, Sun in view of Lee teaches the indoor unit according to claim 1, wherein one of the vent holes includes a first hole section and a second hole section successively connected along an air outlet direction (Sun:  see Annotated Fig. B, shown with first holes 21; the same follows for second holes 31).


    PNG
    media_image2.png
    501
    640
    media_image2.png
    Greyscale

Annotated Fig. B

Regarding claim 9, Sun in view of Lee teaches the indoor unit according to claim 1, wherein an inlet area of one of the vent holes is not larger than an outlet area of the one of the vent holes (Sun:  see Annotated Fig. C). 

 
    PNG
    media_image3.png
    421
    432
    media_image3.png
    Greyscale

Annotated Fig. C
Regarding claim 10, Sun in view of Lee teaches the indoor unit according to claim 1, wherein diameters of a part of the plurality of vent holes increase or decrease sequentially, or remain unchanged from a top of the inner air deflector to a bottom of the inner air deflector (Sun:  see Fig. 5, diameters of at least part of the second vent holes 31 are shown to increase from a top of the inner air deflector to a bottom of the inner air deflector).

Regarding claim 11, Sun in view of Lee teaches the indoor unit according to claim 1, wherein a part of the plurality of vent holes are arranged sequentially along a straight line or a curve (Sun:  see Fig. 4, first vent holes 21 are arranged along horizontal lines).

Regarding claim 12, Sun in view of Lee teaches the indoor unit according to claim 1, wherein a diameter of one of the vent holes is in a range of 2mm to 4mm (Sun:  Para. 91, “plurality of holes 210 may have a diameter of about 2 mm or smaller”; Per MPEP 2144.05.I: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)). 

Regarding claim 13, Sun in view of Lee teaches the indoor unit according to claim 1, wherein an included angle between a center line of one of the vent holes and a horizontal plane ranges from -10° to 10° when the inner air deflector is perpendicular to the air outlet direction (Sun:  see Annotated Fig. D, wherein the dashed line shows that the inner air deflector is perpendicular to the air outlet direction and the dotted line shows that the center line of one of the first vent holes 21 is approximately horizontal, and therefore the angle between said center line and the horizontal plane is 0°).


    PNG
    media_image4.png
    535
    846
    media_image4.png
    Greyscale

Annotated Fig. D

Regarding claim 14, Sun in view of Lee teaches the indoor unit according to claim 1, wherein the inner air deflector is rotatable between: an open state in which the inner air deflector extends into the air outlet and is arranged along the air outlet direction (Sun:  not shown, Pg. 2, “the first plate is provided with scattered wind in the longitudinal direction of the shaft and rotatably disposed in the first drive assembly on the chassis mating connector; the second plate is provided with scattered wind shaft and the second drive assembly disposed on the surface of the rotatable frame fit connection in the longitudinal direction”; see that plate 30 is provided with a recessed area at the outlet 10 in which to lay when in an open state, thereby being arranged along the air outlet direction), and a windless mode in which the inner air deflector is flush with an outer contour of the body (Sun:  see Fig. 1).

Regarding claim 16, Sun in view of Lee teaches the indoor unit according to claim 1, wherein the vent hole has a circular (Sun:  Pg. 2, “the inner diameter of the first circular hole…”), oval, triangular or polygonal cross section (Sun:  see Fig. 2-3, the cross-section of the holes 21 and 31 are shown to be complex polygonal shapes).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (WO 2017024637 A1, machine translation of parent case CN204901976U provided and referenced herein) in view of Lee et al. (Published U.S. Patent Application No. 20180313552) as applied to claim 4 above, and further in view of Kim et al. (Published U.S. Patent Application No. 20180172288).
Regarding claim 5, Sun in view of Lee teaches the indoor unit according to claim 4. 
Sun is silent regarding an outlet size of the first hole section is larger than an inlet size of the second hole section, a parting surface being formed between the first hole section and the second hole section.
However, Kim (Fig. 17-23) teaches an indoor unit (air conditioner 600) comprising: 
an air deflector (blade 670) including a plurality of vent holes (holes 674); 
wherein one of the vent holes includes a first hole section and a second hole section successively connected along an air outlet direction (see Annotated Fig. E); 
wherein an outlet size of the first hole section is larger than an inlet size of the second hole section, a parting surface being formed between the first hole section and the second hole section (see Annotated Fig. E, the outlet size of the first hole section is larger than the inlet size of the second hole section, forming a parting surface between them).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the shape of the holes shown by Sun to include the separate sections and parting surface as described and taught by Kim, to provide an outlet hole shape which is formed so as to prevent the formation of dew/condensation in the through holes (Para. 176, “through holes 674 may be formed to be inclined toward the outer end 673 as they grow farther from the blower fan 3. Accordingly, the speed and amount of the air discharged toward the inner end 672 may be reduced, thereby effectively creating the still air current, and the speed and amount of the air discharged toward the outer end 673 may increase, thereby minimizing dew condensation”).


    PNG
    media_image5.png
    583
    821
    media_image5.png
    Greyscale

Annotated Fig. E

Regarding claim 6, Sun in view of Lee and Kim teaches the indoor unit according to claim 5, wherein the parting surface is a plane (Kim:  see Annotated Fig. E, the partition surface is shown to be planar).

Regarding claim 7, Sun in view of Lee and Kim teaches the indoor unit according to claim 5, wherein a distance between the parting surface and an outlet end of the one of the vent holes is not larger than a half of a total length of the one of the vent holes (Sun:  see Fig. 2, the second hole section is significantly smaller than the first hole section, making the distance between the parting surface and the outlet end of the one of the vent holes is smaller (not larger) than half of the total length of the one of the vent holes).

Regarding claim 8, Sun in view of Lee teaches the indoor unit according to claim 4. 
Sun is silent regarding the first hole section tapers gradually along the air outlet direction, and the second hole section expands gradually along the air outlet direction.
However, Kim (Fig. 17-23) teaches an indoor unit (air conditioner 600) comprising: 
an air deflector (blade 670) including a plurality of vent holes (holes 674); 
wherein one of the vent holes includes a first hole section and a second hole section successively connected along an air outlet direction (see Annotated Fig. E); 
wherein the first hole section tapers gradually along the air outlet direction (see Annotated Fig. E), and the second hole section expands gradually along the air outlet direction (see Annotated Fig. E).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the shape of the holes shown by Sun to include the separate sections and parting surface as described and taught by Kim, to provide an outlet hole shape which is formed so as to prevent the formation of dew/condensation in the through holes (Para. 176, “through holes 674 may be formed to be inclined toward the outer end 673 as they grow farther from the blower fan 3. Accordingly, the speed and amount of the air discharged toward the inner end 672 may be reduced, thereby effectively creating the still air current, and the speed and amount of the air discharged toward the outer end 673 may increase, thereby minimizing dew condensation”).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (WO 2017024637 A1, machine translation of parent case CN204901976U provided and referenced herein) in view of Lee et al. (Published U.S. Patent Application No. 20180313552) as applied to claim 1 above, and further in view of Ishikawa et al. (Published U.S. Patent Application No. 20190078804).
Regarding claim 15, Sun in view of Lee teaches the indoor unit according to claim 1. 
Sun is silent regarding the material used for the inner air deflector. 
However, Ishikawa (Fig. 1-6) teaches an indoor unit (indoor unit 100) comprising an inner air deflector (second up-down airflow direction louver 17), wherein the inner air deflector is made of at least one of ordinary acrylonitrile-styrene-butadiene copolymer (ABS) (Para. 40, “resin such as a PS resin or an ABS resin is used to mold the first plates 21a and 21b and the second plates 22a and 22b”), modified ABS, polycarbonate (PC), or modified PC.
Sun discloses an indoor unit with an inner air deflector.  Sun is silent as to the material of the inner air deflector.  Applicant has not disclosed that having the inner air deflector formed of the materials claimed solves any stated problem or is for any particular purpose.  Moreover, it appears that the inner air deflector would perform equally well with any alternate material, so long as it is capable of being formed into the desired shape(s).  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the inner air deflector out of one of the claimed materials, because the use of those materials does not appear to provide unexpected results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/            Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/             Supervisory Patent Examiner, Art Unit 3762